Citation Nr: 0032016	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-32 708A	)	DATE
	)
	)


THE ISSUE

Whether the November 1983 Board of Veterans' Appeals which 
affirmed the RO's termination of the veteran's total rating 
for compensation based on individual unemployability due to 
service-connected disabilities should be revised or reversed 
due to clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a motion by the veteran received in 
August 1999 seeking a revision of the Board's November 16, 
1983 decision on the grounds of clear and unmistakable error.


FINDINGS OF FACT

1.  In a decision dated November 16, 1983, the Board affirmed 
the RO's termination of the veteran's total rating for 
compensation based on individual unemployability due to 
service-connected disabilities, on the basis that the 
evidence showed by clear and convincing evidence that the 
veteran was actually employable.

2.  The facts as they were known at the time of the Board's 
decision of November 16, 1983 were correct and it has not 
been shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board decision of November 16, 1983 were 
correctly applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of November 16, 1983 wherein the Board affirmed 
the RO's termination of the veteran's total rating for 
compensation based on individual unemployability due to 
service-connected disabilities did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.343(c), 20.1400, 20.1403 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the Board decision of 
November 1983 which affirmed the RO's termination of the 
veteran's total rating for compensation based on individual 
unemployability due to service-connected disabilities was 
founded on CUE, and that but for that error, he would have 
been entitled to a total rating since that time.  The veteran 
has specifically contended that the Board erred in failing to 
search for and procure relevant evidence in support of his 
claim, including medical treatment and vocational 
rehabilitation notes, and in determining that the evidence 
showed that he was substantially gainfully employable, when 
the evidence showed that he was, at best, marginally 
employable.

As noted above, the veteran has challenged the Board's 
November 1983 decision on the grounds of CUE.  38 U.S.C.A. §§ 
5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2000); 
VAOPGCPREC 01- 98 (Jan. 13, 1998).  Under 38 U.S.C. § 7111, 
the Board has, for the first time, been granted the authority 
to revise a prior decision of the Board on the grounds of 
CUE.  A claim requesting review under the new statute may be 
filed at any time after the underlying decision is made.  
Pursuant to a recently issued opinion of the VA General 
Counsel, VAOPGCPREC 1-98, the Board's new authority applies 
to any claim pending on or filed after the date of enactment 
of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined CUE in an RO rating decision as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  At the time of the July 1989 
Board decision, the standard for reduction of a total rating 
based on individual unemployability was set out in 38 C.F.R. 
§ 3.343(c) (1983) which stated, in pertinent part:

In reducing a rating of 100 percent 
service-connected disability based on 
individual unemployability, the 
provisions of § 3.105(e) are for 
application but caution must be exercised 
in such a determination that actual 
employability is established by clear and 
convincing evidence. 

The Board's analysis must therefore turn to the issues of 
whether the Board considered the correct facts, as they were 
known at the time, relating to the veteran's employability, 
and, in doing so, whether its conclusion that the veteran was 
not unemployable was based on the correct legal standard.

The evidence considered by the Board at the time of its 
decision in November 1983 consisted of the veteran's service 
medical records, an employment questionnaire completed by the 
veteran in June 1981, a psychological evaluation from a 
private pain clinic dated in January 1982, several recent VA 
medical examination reports, testimony from the veteran 
presented at a hearing before an RO hearing officer in July 
1982, and a VA social and industrial survey report dated in 
August 1982.  The Board reviewed each piece of evidence 
individually, set out the relevant evidence contained in each 
of these records, and buttressed its final conclusions with 
specific findings from this evidence regarding the veteran's 
education level, recent employment, and physical and 
psychiatric examination results.  As such, the Board 
concludes that the facts as they were known at the time of 
the Board's decision of November 16, 1983 were correct and it 
has not been shown otherwise.

In addition, the Board concludes that the correct legal 
standard was used in determining that the veteran was not 
unemployable.  The VA regulations regarding total ratings, 
and the termination thereof, were cited, including 38 C.F.R. 
§§ 3.340, 3.341, 3.343(c), 3.344, and 4.16(c) (since 
rescinded), and the relevant portions of these regulations 
were summarized.  In particular, the Board noted that under 
38 C.F.R. § 3.343(c), in order to reduce a total rating, 
actual employability of the veteran needed to be established 
by clear and convincing evidence.  Following a discussion of 
the evidence, the Board then concluded that, based on the 
legal standards set out in these regulations, "the evidence 
does not demonstrate that these disabilities are so disabling 
as to prevent him from securing and maintaining some type of 
gainful employment consistent with his education and 
occupational history.  Moreover, we find that his 
employability is clearly and convincingly demonstrated by the 
evidence."  (emphasis added).  Therefore, the Board 
concludes that the statutory and regulatory provisions in 
effect at the time of the Board decision of November 16, 1983 
were correctly applied and it has not been shown otherwise.

Furthermore, the Board finds that the veteran's specific 
allegations of error - i.e., the Board's failure to procure 
evidence which it was made aware of, and its determination 
that the evidence showed that the veteran was actually 
employable when he was only marginally employable - are 
insufficient to constitute CUE, even if true.  As noted 
above, 38 C.F.R. § 20.1403(d) specifically states that 
"[e]xamples of situations that are not clear and 
unmistakable evidence" include "[t]he Secretary's failure 
to fulfill the duty to assist" and "[a] disagreement as to 
how the facts were weighed or evaluated." The Board notes 
further, that any RO failure to consider evidence which was 
in VA possession but not in the record at the time of the 
decision may not constitute clear and unmistakable error if 
the determination was prior to July 21, 1992, (the date of 
the Court's decision in Bell v. Derwinski, 2 Vet. App. 611 
(1992)) but as to RO determinations on or after July 21, 
1992, it may constitute clear and unmistakable error if such 
failure affected the outcome of the claim.  VAOGCPREC 12-95, 
60 Fed. Reg. 43186 (Aug. 18, 1995).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and Board even where they were not actually before 
the adjudicating body.  However, in Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994), the Court held that the Bell 
constructive notice doctrine could not be applied 
retroactively to VA adjudications occurring before Bell was 
decided.  In Lynch v. Gober, 11 Vet. App. 22, 26-29 (1997), 
the Court reiterated and followed its holding in Damrel.  
Since the Board decision in question was rendered in prior to 
1992, Bell does not operate to make the any pre-November 1983 
documents that had not been obtained constructively part of 
the record.  Id. 

Moreover, the veteran has not presented any evidence, let 
alone clear and unmistakable evidence, showing how records 
from Florida, Cleveland, and Fort Benning as well as his VA 
vocational rehabilitation records would have manifestly 
changed the outcome of the 1983 Board decision.  Notably, at 
that time, there was evidence that the veteran had had 
trouble completing his coursework as he reported to a private 
examiner in 1982 and at his hearing in 1982.  However, he 
also indicated at his July 1982 personal hearing that his 
vocational rehabilitation training program had been 
reinstated in June 1982 and he reported on VA examination in 
October 1982 that he had been in college for the previous 
year and a half training to be an electrical engineer.  The 
Board notes further, that the veteran did not at that time 
allege or report that he had been declared medically 
infeasible for training because of his service-connected 
disabilities.  In a private medical report dated in January 
1982, the veteran indicated that he was working in the shoe 
department at a store and was considering taking a second job 
due to lack of funds although he did report at his personal 
hearing of July 1982 that he had been unable to obtain 
employment since relocating to Washington state in February 
1982 because he was an insurance risk due to his eye.  
However, after hearing the veteran's testimony that he could 
not work due to service-connected disability, the rating 
board scheduled the veteran for another VA examination, which 
again did not show the veteran's continued entitlement to a 
total rating based on individual unemployability.  Thus, 
during the pendency of the appeal at the time, the veteran 
had returned to school and had been working part-time before 
relocating to another state.  This evidence coupled with an 
August 1982 social services report, the medical evidence of 
record as well as the veteran's hearing testimony was 
obviously deemed sufficient to reveal the then-current state 
of the veteran's disabilities and thus, to determine the 
veteran's continued entitlement to a total disability rating 
based on individual unemployability.  The Board also points 
out that the legal criteria governing VA vocational 
rehabilitation and that governing entitlement to a total 
disability rating based on individual unemployability were 
not the same criteria.  Although the veteran essentially 
argues that the Board's 1983 decision would have been 
manifestly different had it obtained these additional 
records, the Board is not persuaded that the veteran has 
sufficiently demonstrated that such records would have 
resulted in an outcome different from that rendered in 1983 
especially given the other evidence of record and the 
governing legal criteria.  38 C.F.R. § 20.1404(b).

Further, to the extent that the veteran's argument regarding 
the VA's failure to obtain his VA vocational rehabilitation 
file may be construed as an argument that there was grave 
procedural error which should toll the finality of the 
Board's November 1983 decision, the Board also finds the 
veteran's argument to be unpersuasive.  In this regard, the 
Board notes that the finality of Board decisions may be 
vitiated in cases of grave procedural error.  Hayre v. West, 
188 F.3d 1327, 1334 (Fed. Cir. 1999) (where there is a breach 
of the duty to assist in which VA fails to obtain pertinent 
service medical records specifically requested by the 
claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal).  Although the Board notes that in a 
June 1981 statement the veteran did identify and request that 
the VA obtain his Chapter 31 records to support his claim, 
unlike the claimant in Hayre, this veteran was on notice that 
the VA had not obtained such records in consideration of his 
appeal.  The September 1981 statement of the case and 
February 1983 supplemental statement of the case clearly set 
forth the evidence that was considered by the RO; it was 
readily apparent that VA had not considered the veteran's 
vocational rehabilitation records in terminating his total 
rating.  Although the Board concedes that the VA records are 
not expected to have been in the veteran's control, the Board 
notes that the veteran has not demonstrated how a breach in 
the duty to obtain such VA records seriously impaired his 
opportunity to be awarded continued benefits given the state 
of the record at that time which, as noted above, supported 
the termination of the veteran's total rating.  Given the 
fact that VA provided the veteran with two examinations in 
connection with his claim, and the fact that he had been 
working and going to school as well as at one point 
indicating that he was thinking about obtaining a second job, 
the Board finds that the veteran has not demonstrated how the 
putative records deprived him of a fair opportunity to obtain 
continued VA benefits.

As a final matter, the Board observes that the August 1981 RO 
rating decision appealed to the Board did not deny a claim 
for a total rating for compensation based on individual 
unemployability due to service-connected disabilities, but, 
instead, terminated the veteran's previously-established 
right to such benefits.  As such, the Board acknowledges that 
the issue on appeal should arguably have been framed not as 
entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities, but rather whether the termination of such 
benefits was proper.  However, the Board finds that this was 
harmless error, since the Board cited and applied the correct 
regulations to the complete evidence before it, including the 
regulations pertaining to the termination of a total rating, 
as discussed above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Given this fact, the Board determines that 
the Board's apparent misstatement in framing the issue on 
appeal did not rise to the level of CUE. 


ORDER

The motion for revision of the November 16, 1983 decision on 
the grounds of CUE is denied.


		
	S. L. KENNEDY 
Veterans Law Judge
Board of Veterans' Appeals


 


